U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-50868 EQUITY VENTURES GROUP, INC. (Exact name of small business issuer as specified in its charter) Florida 65-0995426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1314 E. Las Olas Blvd., Ste 1030 Fort Lauderdale, FL 33301 (Address of principal executive offices)(Zip Code) 949-387-8490 (Registrant’s telephone no., including area code (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 12, 2007: 974,000 shares of common stock. EQUITY VENTURES GROUP, INC. FINANCIAL STATEMENTS INDEX Part I FINANCIAL INFORMATION Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition Item 3.Control and Procedures Part II OTHER INFORMATION Item 1.Legal Proceedings Item 2.Changes in Securities Item 3.Defaults Upon Senior Securities Item 4.Submission of Matters to a Vote of Security Holders Item 5.Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1.Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. EQUITY VENTURES GROUP, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREEAND NINE MONTHS ENDED SEPTEMBER 30, 2, 1999 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) PAGES 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY FOR THE PERIOD FROM DECEMBER 17, 1999 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2, 1999 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) PAGES 5 - 7 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Equity Ventures Group, Inc. (A Development Stage Company) Condensed Balance Sheet September 30, 2007 (Unaudited) ASSETS Current Assets Cash $ 163 Total Current Assets 163 Total Assets $ 163 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable and accured expenses $ 2,811 Stockholder Loans 15,000 Total Current Liabilities 17,811 Commitments and Contingencies Stockholders' Deficiency Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issuedand outstanding - Common stock,$0.001 par value; 100,000,000 shares authorized, 974,000 shares issued and outstanding 974 Additional paid-in capital 27,821 Deficit accumulated during the development stage (46,443 ) Total Stockholders' Deficiency (17,648 ) Total Liabilities and Stockholders' Deficiency $ 163 See accompanying note to condensed financial statements Page 1 Equity Ventures Group, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Period from December For the Three Month Ended September 30, Nine Months Ended September 30, 17, 1999(Inception) to 2007 2006 2007 2006 September 30, 2007 Operating Expenses Professional fees $ 3,025 $ 1,600 $ 7,979 $ 6,821 $ 40,511 General and administrative 254 470 779 1,378 5,171 Total Operating Expenses 3,279 2,070 8,758 8,199 45,682 Loss from Operations (3,279 ) (2,070 ) (8,758 ) (8,199 ) (45,682 ) Other Expense Interest Expense (264 ) (57 ) (614 ) (56 ) (761 ) Provision for IncomeTaxes - Net Loss $ (3,543 ) $ (2,127 ) $ (9,372 ) $ (8,255 ) $ (46,443 ) Net Loss Per Share- Basic and Diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 974,000 974,000 974,000 974,000 See accompanying note to condensed financial statements Page 2 Equity Ventures Group, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Deficiency For the period from December 17, 1999 (inception) to September 30, 2007 (Unaudited) Preferred stock Common stock Deficit $.001 Par Value $.001 Par Value Additional accumulated during Total paid-in development Subscription Stockholder's Shares Amount Shares Amount capital stage Receivable Deficiency Balance December 16, 1999 (Inception) - $ - - $ - $ - $ - $ - $ - Common stock issued to founders for cash ($0.001 per share) - - 1,000,000 1,000 - - - 1,000 In-kind contirubiton - 79 - - 79 Net loss for the period December 17, 1999 (inception to December 31, 1999) - (79 ) - (79 ) Balance December 31, 1999 - - 1,000,000 1,000 79 (79 ) - 1,000 Common stock issued for subscription receivable ($0.001 per share) - - 1,500,000 1,500 - - (1,500 ) - In-kind contirubiton - 10,079 - - 10,079 Net loss, 2000 - (11,029 ) - (11,029 ) Balance December 31, 2000 - - 2,500,000 2,500 10,158 (11,108 ) (1,500 ) 50 In-kind contirubiton - 79 - - 79 Stock subscription cancelled - - (1,500,000 ) (1,500 ) - - 1,500 - In-kind contirubiton of stock - - (200,000 ) (200 ) 200 - - - Net loss, 2001 - (129 ) - (129 ) Balance December 31, 2001 - - 800,000 800 10,437 (11,237 ) - - In-kind contirubiton - 79 - - 79 Net loss, 2002 - (79 ) - (79 ) Balance December 31, 2002 - - 800,000 800 10,516 (11,316 ) - - Common stock issued for cash ($0.10 per share) - - 174,000 174 17,226 - - 17,400 In-kind contirubiton - 79 - - 79 Net loss, 2003 - (1,094 ) - (1,094 ) Balance December 31, 2003 - - 974,000 974 27,821 (12,410 ) - 16,385 In-kind contirubiton - Net loss, 2004 - (5,988 ) - (5,988 ) Balance December 31, 2004 - - 974,000 974 27,821 (18,398 ) - 10,397 In-kind contirubiton - Net loss, 2005 - (8,438 ) - (8,438 ) Balance, December 31, 2005 - - 974,000 974 27,821 (26,836 ) - 1,959 Net loss for the year ended December 31, 2006 - (10,235 ) - (10,235 ) Balance, December 31, 2006 - - 974,000 974 27,821 (37,071 ) - (8,276 ) Net loss for the period ended September 30, 2007 - (9,372 ) - (9,372 ) Balance, September 30, 2007 - - 974,000 $ 974 $ 27,821 $ (46,443 ) $ - $ (17,648 ) See accompanying note to condensed financial statements Page 3 Equity Ventures Group, Inc. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Period from December For the Nine Months Ended September 30, 17, 1999(Inception) to 2007 2006 September 30, 2007 Cash Flows From Operating Activities: Net Loss $ (9,372 ) $ (8,255 ) $ (46,443 ) Adjustments to reconcile net loss to net cash used in operations In-kind contribution - - 10,395 Changes in operating assets and liabilities: Increase in accrued expenses 614 56 761 (Decrease) / Increase in accounts payable (1,096 ) (599 ) 2,050 Net Cash Provided by (Used In) Operating Activities (9,854 ) (8,798 ) (33,237 ) Cash Flows From Financing Activities: Advances from stockholders 5,000 5,000 15,000 Proceeds from issuance of common stock - - 18,400 Net Cash Provided by Financing Activities 5,000 5,000 33,400 Net Increase (Decrease) in Cash (4,854 ) (3,798 ) 163 Cash at Beginning of Period/Year 5,017 3,858 - Cash at End of Period/Year $ 163 $ 60 $ 163 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - See accompanying note to condensed financial statements Page 4 EQUITY VENTURES GROUP, INC. (A DEVELOPMENT STAGE COMPANY) NOTE TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. Activities during the development stage include developing the business plan and raising capital. (B) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (D) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings per Share.” As of September 30, 2007 and 2006, there were no common share equivalents outstanding. (E) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Page 5 EQUITY VENTURES GROUP, INC. (A DEVELOPMENT STAGE COMPANY) NOTE TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED (F) Business Segments The Company operates in one segment and therefore segment information is not presented. (G) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007.The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities
